To compel respondent to allow to him, as county clerk, certain charges.
The circuit judge denied the application. Affirmed July 8, 1896, with costs.
Held, that the disbursements were proper charges if the *1537account liad been properly itemized, but the gross sum of $25 for postage and express charges might well be rejected on account of indefiniteness; that as to the work done at the request of the state statistician there is nothing in the act providing for such' office that makes it the duty of the county clerk to do this work, or the duty of the board to pay for it; that as to the claim for services rendered in the tax proceedings, there is nothing in the record to show that any work was done under the provisions of Act No. 206, of the Laws of 1893.